— In an action, inter alia, to recover damages for defamation, the defendants appeal from an order of the Supreme Court, Westchester County (Buell, J.), entered April 15, 1988, which denied their motions to dismiss the complaint as time barred and for failure to file a proper notice of claim.
Ordered that the order is affirmed, with costs.
Pursuant to the prior order of this court (Sullivan v Board of Educ., 131 AD2d 836), the plaintiff served an amended notice of claim and amended complaint to remedy omissions in the originals (see, General Municipal Law § 50-e [6]; Tucker v Long Is. R. R. Co., 128 AD2d 517). The claims asserted in the amended complaint are based upon the same transactions and occurrences as the claims asserted in the original notice of claim and complaint. Since the defendants were provided with timely notice of the transactions and occurrences giving *665rise to the claims asserted in the amended complaint, it may properly be deemed to have been timely interposed pursuant to the relation-back provision of CPLR 203 (e) (see, Caffaro v Trayna, 35 NY2d 245). Kunzeman, J. P., Rubin, Harwood and Bálletta, JJ., concur.